Citation Nr: 0015753	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  93-16 706A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date for a total schedular 
evaluation for service-connected anxiety reaction, prior to 
May 23, 1989.


REPRESENTATION

Appellant represented by:	Cecile S. Hatfield, Esq.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1943 to March 1950.

2.	In May 2000, the Board of Veterans' Appeals (Board) was 
notified by the United States Court of Appeals for Veterans 
Claims (Court) that the veteran died on October [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  At the time of the veteran's death, his appeal was 
before the Court.  In an order dated May 2000, the Court 
noted that it had been informed by the Secretary that the 
veteran had died.  Therefore, the Court ordered that the June 
18, 1998, Board decision on appeal be vacated, and the appeal 
was dismissed for lack of jurisdiction.  The case was then 
returned to the Board.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
                 A. BRYANT

	Member, Board of Veterans' Appeals

 


